
	

113 S683 IS: Border Security Results Act of 2013
U.S. Senate
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 683
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2013
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To require the Secretary of Homeland Security to develop
		  a comprehensive strategy to gain and maintain operational control of the
		  international borders of the United States, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Border Security Results Act of
			 2013.
		2.Reports on
			 current border security statusNot later than 60 days after the date of the
			 enactment of this Act and every 180 days thereafter, the Secretary of Homeland
			 Security shall submit to the appropriate congressional committees a report that
			 assesses and describes, as of such date, the state of operational control of
			 the international borders of the United States.
		3.Strategy To
			 achieve operational control of the border
			(a)Strategy To
			 secure the borderNot later than 120 days after the date of the
			 enactment of this Act, the Secretary of Homeland Security shall submit to the
			 appropriate congressional committees a comprehensive strategy for gaining and
			 maintaining operational control of all sectors of the international borders of
			 the United States by the date that is not later than two years after the date
			 of the submission of the implementation plan required under subsection (b). The
			 strategy shall include, at a minimum, a consideration of the following:
				(1)An assessment of
			 principal border security threats.
				(2)Efforts to
			 analyze and disseminate border security and border threat information between
			 Department of Homeland Security border security components.
				(3)Efforts to increase situational
			 awareness.
				(4)A comprehensive
			 border security technology plan for detection technology capabilities,
			 including a documented justification and rationale for technology choices,
			 deployment locations, fixed versus mobile assets, and a timetable for
			 procurement and deployment.
				(5)Surveillance
			 capabilities developed or utilized by the Department of Defense, including any
			 technology determined to be excess by the Department of Defense.
				(6)Use of manned
			 aircraft and unmanned aerial systems, including the camera and sensor
			 technology deployed on such assets.
				(7)Technology
			 required to enhance security at ports of entry, including the installation of
			 nonintrusive detection equipment, radiation portal monitors, biometric
			 technology, and other sensors and technology that the Secretary determines
			 necessary.
				(8)Operational
			 coordination of Department of Homeland Security border security
			 components.
				(9)Cooperative
			 agreements with State, local, tribal, and other Federal law enforcement
			 agencies that have jurisdiction on the northern border, southern border, and in
			 the maritime environment.
				(10)Agreements with
			 foreign governments that support the border security efforts of the United
			 States.
				(11)Staffing
			 requirements for all border security functions.
				(12)Resources and
			 other measures necessary to achieve a 50-percent reduction in the average wait
			 times of commercial and passenger vehicles at international land ports of entry
			 along the international borders of the United States.
				(13)Metrics required
			 under subsections (e), (f), and (g).
				(b)Implementation
			 planNot later than 60 days after the submission of the strategy
			 under subsection (a), the Secretary of Homeland Security shall submit to the
			 appropriate congressional committees an implementation plan for each of the
			 Department of Homeland Security border security components to carry out such
			 strategy.
			(c)Situational
			 awarenessNot later than two years after the date of the
			 enactment of this Act, the Secretary of Homeland Security shall achieve
			 situational awareness of the international borders of the United States.
			(d)Periodic
			 updatesNot later than 180
			 days after the submission of each Quadrennial Homeland Security Review required
			 under section 707 of the Homeland Security Act of 2002 (6 U.S.C. 347) beginning
			 with the first such Review that is due after the implementation plan is
			 submitted under subsection (b), the Secretary of Homeland Security shall submit
			 to the appropriate congressional committees an updated—
				(1)strategy under
			 subsection (a); and
				(2)implementation
			 plan under subsection (b).
				(e)Metrics for
			 securing the border between ports of entryNot later than 90 days
			 after the date of the enactment of this Act, the Secretary of Homeland Security
			 shall implement metrics to measure the effectiveness of security between ports
			 of entry, which shall include, at a minimum, the following:
				(1)An effectiveness
			 rate which measures the number of illegal border crossers who are turned back,
			 and the amount of narcotics seized, against the total estimated number of
			 illegal border crossers and amount of narcotics the Department of Homeland
			 Security’s border security components fail to apprehend or seize, as the case
			 may be.
				(2)Estimates, using alternate methodologies,
			 including recidivism and survey data, of total attempted illegal border
			 crossings, the rate of apprehension of attempted illegal border crossings, and
			 the inflow into the United States of illegal border crossers who evade
			 apprehension.
				(3)Estimates of the
			 impacts of the Border Patrol’s Consequence Delivery System on the rate of
			 recidivism of illegal border crossers.
				(4)An understanding
			 of the current level of situational awareness.
				(5)Amount of
			 narcotics seized between ports of entry.
				(f)Metrics for
			 securing the border at ports of entryNot later than 90 days
			 after the date of the enactment of this Act, the Secretary of Homeland Security
			 shall implement metrics to measure the effectiveness of security at ports of
			 entry, which shall include, at a minimum, the following:
				(1)An effectiveness rate which measures the
			 number of illegal border crossers who are turned back, and the amount of
			 narcotics seized, against the total estimated number of illegal border crossers
			 and amount of narcotics the Department of Homeland Security’s border security
			 components fail to apprehend or seize, as the case may be.
				(2)The number of
			 infractions related to personnel and cargo committed by major violators who are
			 apprehended by U.S. Customs and Border Protection at such ports of
			 entry.
				(3)The estimated
			 number of such infractions committed by major violators who are not so
			 apprehended.
				(4)Estimates, using
			 alternate methodologies, including recidivism and survey data, of total
			 attempted illegal border crossings, the rate of apprehension of attempted
			 illegal border crossings, and the inflow into the United States of illegal
			 border crossers who evade apprehension.
				(g)Metrics for
			 securing the maritime borderNot later than 90 days after the
			 date of the enactment of this Act, the Secretary of Homeland Security shall
			 implement metrics to measure the effectiveness of security in the maritime
			 environment, which shall include, at a minimum, the following:
				(1)An effectiveness
			 rate which measures the number of migrants apprehended, the number of migrants
			 turned back, and the amount of narcotics seized, against the total estimated
			 numbers of migrants and amount of narcotics the Department of Homeland
			 Security’s maritime security components fail to apprehend or seize, as the case
			 may be.
				(2)An understanding
			 of the current level of situational awareness.
				(3)A response rate which measures the
			 Department’s ability to respond to known maritime threats by placing assets
			 on-scene, compared to the total number of events with respect to which the
			 Department has known threat information.
				(4)Partnerships with
			 international, State, local, tribal, and other Federal law enforcement
			 agencies.
				(h)Independent
			 assessment by a National Laboratory within the Department of Homeland Security
			 Laboratory NetworkThe Secretary of Homeland Security shall
			 request the head of a national laboratory within the Department of Homeland
			 Security laboratory network with prior expertise in border security to—
				(1)provide an
			 independent assessment of the metrics implemented in accordance with
			 subsections (e), (f), and (g) to ensure each such metric’s suitability and
			 statistical validity; and
				(2)make
			 recommendations for other suitable metrics that may be used to measure the
			 effectiveness of border security.
				(i)Evaluation by
			 the Government Accountability Office
				(1)In
			 generalThe Secretary of
			 Homeland Security shall make available to the Government Accountability Office
			 the data and methodology used to develop the metrics implemented under
			 subsections (e), (f), and (g) and the independent assessment described under
			 subsection (h).
				(2)ReportNot
			 later than 270 days after receiving the data and methodology described in
			 paragraph (1), the Comptroller General of the United States shall submit to the
			 appropriate congressional committees a report on the suitability and
			 statistical validity of such data and methodology.
				(j)Certifications
			 relating to operational control
				(1)By the
			 secretary of homeland securityIf the Secretary of Homeland Security
			 determines that operational control of the international borders of the United
			 States has been achieved, the Secretary shall submit to the appropriate
			 congressional committees and the Comptroller General of the United States a
			 certification that so attests.
				(2)By the
			 comptroller general
					(A)ReviewThe Comptroller General of the United
			 States shall review the certification of the Secretary of Homeland Security
			 under paragraph (1) to verify if such certification is accurate.
					(B)Verification
			 and submissionIf the Comptroller General of the United States
			 verifies the accuracy of the certification of the Secretary of Homeland
			 Security under paragraph (1), the Comptroller General shall, not later than 120
			 days after such verification, submit to the appropriate congressional
			 committees a certification that so attests.
					(k)GAO report on
			 border security duplicationNot later than one year after the
			 date of the enactment of this Act, the Comptroller General of the United States
			 shall submit to the appropriate congressional committees a report addressing
			 areas of overlap in responsibilities within the border security functions of
			 the Department of Homeland Security.
			(l)ReportsNot
			 later than 60 days after the date of the enactment of this Act and annually
			 thereafter, the Secretary of Homeland Security shall submit to the appropriate
			 congressional committee a report on the following:
				(1)A resource
			 allocation model for current and future year staffing requirements that
			 includes optimal staffing levels at all land, air, and sea ports of entry, and
			 an explanation of U.S. Customs and Border Protection methodology for aligning
			 staffing levels and workload to threats and vulnerabilities across all mission
			 areas.
				(2)Detailed
			 information on the level of manpower available at all land, air, and sea ports
			 of entry and between ports of entry, including the number of canine and
			 agricultural officers assigned to each such port of entry.
				(3)Detailed
			 information that describes the difference between the staffing the model
			 suggests and the actual staffing at each port of entry and between the ports of
			 entry.
				(m)DefinitionsIn
			 this Act:
				(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on
			 Homeland Security of the House of Representatives and the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate.
				(2)Major
			 violatorThe term major violator means a person or
			 entity that has engaged in serious criminal activities at any land, air, or sea
			 port of entry, including possession of narcotics, smuggling of prohibited
			 products, human smuggling, weapons possession, use of fraudulent United States
			 documents, or other offenses serious enough to result in arrest.
				(3)Operational
			 controlThe term
			 operational control means a condition in which there is a 90
			 percent probability that illegal border crossers are apprehended and narcotics
			 and other contraband are seized.
				(4)Situational
			 awarenessThe term situational awareness means
			 knowledge and an understanding of current illicit cross-border activity,
			 including cross-border threats and trends concerning illicit trafficking and
			 unlawful crossings along the international borders of the United States and in
			 the maritime environment, and the ability to predict future shifts in such
			 threats and trends.
				
